Case 19-50343-JKS   Doc 56-3   Filed 05/10/21   Page 1 of 8




      EXHIBIT C
                             Case
                           Case   19-50343-JKSDoc
                                17-12560-BLS    Doc 56-3 Filed
                                                  2389      Filed 05/10/21 Page
                                                                08/21/18     Page 2 of
                                                                                143 of 8503


                                                           :RRGEULGJH *URXS RI &RPSDQLHV //& HW DO
                                                                3URMHFWHG /LTXLGDWLRQ $QDO\VLV



 1RWHV WR 3URMHFWHG /LTXLGDWLRQ $QDO\VLV

 $V IXUWKHU GLVFXVVHG LQ WKH 'LVFORVXUH 6WDWHPHQW ZKLOH JHQHUDOO\ SUHVHQWHG ZLWK QXPHULFDO VSHFLILFLW\ WKLV /LTXLGDWLRQ $QDO\VLV LV EDVHG RQ D YDULHW\ RI DVVXPSWLRQV
 DQG HVWLPDWHV ZKLFK DOWKRXJK FRQVLGHUHG UHDVRQDEOH E\ WKH 'HEWRUV PD\ QRW EH UHDOL]HG DQG DUH LQKHUHQWO\ VXEMHFW WR VLJQLILFDQW HFRQRPLF ILQDQFLDO OHJDO DQG RWKHU
 XQFHUWDLQWLHV DQG FRQWLQJHQFLHV IXWXUH HYHQWV WKDW DUH XQNQRZQ DW WKLV WLPH DQG DFWLRQV RI RWKHU SDUWLHV WKDW DUH XQNQRZQ DQG EH\RQG WKH FRQWURO RI WKH 'HEWRUV
 8QFHUWDLQWLHV DQG FRQWLQJHQFLHV LQFOXGH ZLWKRXW OLPLWDWLRQ XQFHUWDLQWLHV LQ YDOXDWLRQV RI $VVHWV FKDQJHV LQ YDOXHV RI $VVHWV VXFFHVV LQ PDUNHWLQJ DQG VDOH RI (VWDWH
 $VVHWV DQG VHWWOHPHQWV RU DGMXGLFDWLRQV RI /LTXLGDWLRQ 7UXVW $FWLRQV DQG &ODLPV REMHFWLRQV XQGHU WKH 3ODQ RU LQ D FKDSWHU  FDVH WKDW PD\ EH PDWHULDOO\ EHWWHU RU
 ZRUVH WKDQ SURMHFWHG ,Q DGGLWLRQ QHZ LQIRUPDWLRQ PD\ DOVR EH GLVFRYHUHG FRQFHUQLQJ (VWDWH $VVHWV DQG DOORZDEOH &ODLPV :KLOH DQ DWWHPSW KDV EHHQ PDGH WR
 SURYLGH HVWLPDWHV RI UHFRYHULHV WR &UHGLWRUV EDVHG RQ FXUUHQW LQIRUPDWLRQ WKH XOWLPDWH UHFRYHU\ WR *HQHUDO 8QVHFXUHG &UHGLWRUV 1RWHKROGHUV DQG 8QLWKROGHUV PD\
 EH VLJQLILFDQWO\ GLIIHUHQW WKDQ SURMHFWHG DQG WKLV /LTXLGDWLRQ $QDO\VLV VKRXOG QRW EH UHOLHG RQ DV D JXDUDQWHH RU RWKHU DVVXUDQFH RI WKH DFWXDO UHVXOWV WKDW ZLOO RFFXU
 7KH HVWLPDWHG $OORZHG &ODLP DPRXQWV LQ HDFK &ODVV VHW IRUWK LQ WKH /LTXLGDWLRQ $QDO\VLV DUH RQO\ WKH 'HEWRUV¶ FXUUHQW HVWLPDWHV RI $OORZHG &ODLPV DW WKH FRQFOXVLRQ
 RI WKH &ODLP REMHFWLRQ SURFHVV DUH VXEMHFW WR FKDQJH DIWHU IXUWKHU UHYLHZ DQG DQDO\VLV DQG DGMXGLFDWLRQ RU RWKHU UHVROXWLRQ RI WKH &ODLPV DQG VKRXOG QRW EH UHOLHG RQ
 DV UHSUHVHQWLQJ DJUHHPHQW RI WKH 'HEWRUV RU DQ\ RWKHU SDUW\ WR WKH DPRXQWV VHW IRUWK




                                                                                                                                                   %DVH &DVH
                                                                                              3ODQ 5HFRYHULHV                                  &KDSWHU  5HFRYHULHV
                                                     (VWLPDWHG        (VWLPDWHG                                            (VWLPDWHG
                                                     3ULQFLSDO         $OORZHG                              5HFRYHU\        $OORZHG                             5HFRYHU\
                                         1RWH          &ODLP         &ODLP 1HW             $PRXQW                       &ODLP 1HW            $PRXQW             


&DVK                                        >@                                                                                    
:LQG'RZQ $VVHWV 1HW                       >@                                                                                      
/LTXLGDWLRQ 7UXVW $VVHWV 1HW               >@                                                                                                            

  7RWDO $VVHWV                                                                                                                       


/LTXLGDWLRQ 7UXVW &RVWV                                                                                                                            
&KDSWHU  $GPLQLVWUDWLYH &ODLPV            >@                                                                                                                   
&KDSWHU  3URIHVVLRQDO )HH &ODLPV          >@                                                                         
&KDSWHU  3URIHVVLRQDO )HH &ODLPV                                                                                                     
',3 &ODLPV                                  >@                                                                                                                   

  1HW $VVHWV $YDLODEOH IRU &UHGLWRUV                                                                                                 


3ULRULW\ 7D[ &ODLPV                         >@                                                                                   
&ODVV  2WKHU 6HFXUHG &ODLPV               >@                                                                           
&ODVV  3ULRULW\ &ODLPV                    >@                                                                                           

  1HW $VVHWV $YDLODEOH IRU &ODVVHV                                                                                              


&ODVV  6WDQGDUG 1RWH &ODLPV            >@                                                            
&ODVV  *HQHUDO 8QVHFXUHG &ODLPV        >@                                                                           
&ODVV  8QLW &ODLPV                     >@                                                              
&ODVV  1RQ'HEWRU /RDQ 1RWH &ODLPV     >@                                                                                                                     

  5HFRYHULHV IRU &ODVVHV              >@                                                                                      




 1HW RI 3UHSHWLWLRQ 'LVWULEXWLRQV 1RWH KRZHYHU WKDW WUHDWPHQW WR UHGXFH WKHVH &ODLPV E\ 3UHSHWLWLRQ 'LVWULEXWLRQV PD\ QRW RFFXU LQ D FKDSWHU 
                             Case
                           Case   19-50343-JKSDoc
                                17-12560-BLS    Doc 56-3 Filed
                                                  2389      Filed 05/10/21 Page
                                                                08/21/18     Page 3 of
                                                                                144 of 8503


                                                           :RRGEULGJH *URXS RI &RPSDQLHV //& HW DO
                                                                3URMHFWHG /LTXLGDWLRQ $QDO\VLV



 1RWHV WR 3URMHFWHG /LTXLGDWLRQ $QDO\VLV

 $V IXUWKHU GLVFXVVHG LQ WKH 'LVFORVXUH 6WDWHPHQW ZKLOH JHQHUDOO\ SUHVHQWHG ZLWK QXPHULFDO VSHFLILFLW\ WKLV /LTXLGDWLRQ $QDO\VLV LV EDVHG RQ D YDULHW\ RI DVVXPSWLRQV
 DQG HVWLPDWHV ZKLFK DOWKRXJK FRQVLGHUHG UHDVRQDEOH E\ WKH 'HEWRUV PD\ QRW EH UHDOL]HG DQG DUH LQKHUHQWO\ VXEMHFW WR VLJQLILFDQW HFRQRPLF ILQDQFLDO OHJDO DQG RWKHU
 XQFHUWDLQWLHV DQG FRQWLQJHQFLHV IXWXUH HYHQWV WKDW DUH XQNQRZQ DW WKLV WLPH DQG DFWLRQV RI RWKHU SDUWLHV WKDW DUH XQNQRZQ DQG EH\RQG WKH FRQWURO RI WKH 'HEWRUV
 8QFHUWDLQWLHV DQG FRQWLQJHQFLHV LQFOXGH ZLWKRXW OLPLWDWLRQ XQFHUWDLQWLHV LQ YDOXDWLRQV RI $VVHWV FKDQJHV LQ YDOXHV RI $VVHWV VXFFHVV LQ PDUNHWLQJ DQG VDOH RI (VWDWH
 $VVHWV DQG VHWWOHPHQWV RU DGMXGLFDWLRQV RI /LTXLGDWLRQ 7UXVW $FWLRQV DQG &ODLPV REMHFWLRQV XQGHU WKH 3ODQ RU LQ D FKDSWHU  FDVH WKDW PD\ EH PDWHULDOO\ EHWWHU RU
 ZRUVH WKDQ SURMHFWHG ,Q DGGLWLRQ QHZ LQIRUPDWLRQ PD\ DOVR EH GLVFRYHUHG FRQFHUQLQJ (VWDWH $VVHWV DQG DOORZDEOH &ODLPV :KLOH DQ DWWHPSW KDV EHHQ PDGH WR
 SURYLGH HVWLPDWHV RI UHFRYHULHV WR &UHGLWRUV EDVHG RQ FXUUHQW LQIRUPDWLRQ WKH XOWLPDWH UHFRYHU\ WR *HQHUDO 8QVHFXUHG &UHGLWRUV 1RWHKROGHUV DQG 8QLWKROGHUV PD\
 EH VLJQLILFDQWO\ GLIIHUHQW WKDQ SURMHFWHG DQG WKLV /LTXLGDWLRQ $QDO\VLV VKRXOG QRW EH UHOLHG RQ DV D JXDUDQWHH RU RWKHU DVVXUDQFH RI WKH DFWXDO UHVXOWV WKDW ZLOO RFFXU
 7KH HVWLPDWHG $OORZHG &ODLP DPRXQWV LQ HDFK &ODVV VHW IRUWK LQ WKH /LTXLGDWLRQ $QDO\VLV DUH RQO\ WKH 'HEWRUV¶ FXUUHQW HVWLPDWHV RI $OORZHG &ODLPV DW WKH FRQFOXVLRQ
 RI WKH &ODLP REMHFWLRQ SURFHVV DUH VXEMHFW WR FKDQJH DIWHU IXUWKHU UHYLHZ DQG DQDO\VLV DQG DGMXGLFDWLRQ RU RWKHU UHVROXWLRQ RI WKH &ODLPV DQG VKRXOG QRW EH UHOLHG RQ
 DV UHSUHVHQWLQJ DJUHHPHQW RI WKH 'HEWRUV RU DQ\ RWKHU SDUW\ WR WKH DPRXQWV VHW IRUWK




                                                                                                                                             1RWHKROGHU +LJK &DVH >@
                                                                                              3ODQ 5HFRYHULHV                                  &KDSWHU  5HFRYHULHV
                                                     (VWLPDWHG        (VWLPDWHG                                            (VWLPDWHG
                                                     3ULQFLSDO         $OORZHG                              5HFRYHU\        $OORZHG                             5HFRYHU\
                                         1RWH          &ODLP         &ODLP 1HW             $PRXQW                       &ODLP 1HW            $PRXQW             


&DVK                                        >@                                                                                    
:LQG'RZQ $VVHWV 1HW                       >@                                                                                      
/LTXLGDWLRQ 7UXVW $VVHWV 1HW               >@                                                                                                            

  7RWDO $VVHWV                                                                                                                       


/LTXLGDWLRQ 7UXVW &RVWV                                                                                                                            
&KDSWHU  $GPLQLVWUDWLYH &ODLPV            >@                                                                                                                   
&KDSWHU  3URIHVVLRQDO )HH &ODLPV          >@                                                                         
&KDSWHU  3URIHVVLRQDO )HH &ODLPV                                                                                                     
',3 &ODLPV                                  >@                                                                                                                   

  1HW $VVHWV $YDLODEOH IRU &UHGLWRUV                                                                                                 


3ULRULW\ 7D[ &ODLPV                         >@                                                                                   
&ODVV  2WKHU 6HFXUHG &ODLPV               >@                                                                           
&ODVV  3ULRULW\ &ODLPV                    >@                                                                                           

  1HW $VVHWV $YDLODEOH IRU &ODVVHV                                                                                              


&ODVV  6WDQGDUG 1RWH &ODLPV            >@                                                            
&ODVV  *HQHUDO 8QVHFXUHG &ODLPV        >@                                                                                       
&ODVV  8QLW &ODLPV                     >@                                                                          
&ODVV  1RQ'HEWRU /RDQ 1RWH &ODLPV     >@                                                                                                                     

  5HFRYHULHV IRU &ODVVHV              >@                                                                                      




 1HW RI 3UHSHWLWLRQ 'LVWULEXWLRQV 1RWH KRZHYHU WKDW WUHDWPHQW WR UHGXFH WKHVH &ODLPV E\ 3UHSHWLWLRQ 'LVWULEXWLRQV PD\ QRW RFFXU LQ D FKDSWHU 
                             Case
                           Case   19-50343-JKSDoc
                                17-12560-BLS    Doc 56-3 Filed
                                                  2389      Filed 05/10/21 Page
                                                                08/21/18     Page 4 of
                                                                                145 of 8503


                                                           :RRGEULGJH *URXS RI &RPSDQLHV //& HW DO
                                                                3URMHFWHG /LTXLGDWLRQ $QDO\VLV



 1RWHV WR 3URMHFWHG /LTXLGDWLRQ $QDO\VLV

 $V IXUWKHU GLVFXVVHG LQ WKH 'LVFORVXUH 6WDWHPHQW ZKLOH JHQHUDOO\ SUHVHQWHG ZLWK QXPHULFDO VSHFLILFLW\ WKLV /LTXLGDWLRQ $QDO\VLV LV EDVHG RQ D YDULHW\ RI DVVXPSWLRQV
 DQG HVWLPDWHV ZKLFK DOWKRXJK FRQVLGHUHG UHDVRQDEOH E\ WKH 'HEWRUV PD\ QRW EH UHDOL]HG DQG DUH LQKHUHQWO\ VXEMHFW WR VLJQLILFDQW HFRQRPLF ILQDQFLDO OHJDO DQG RWKHU
 XQFHUWDLQWLHV DQG FRQWLQJHQFLHV IXWXUH HYHQWV WKDW DUH XQNQRZQ DW WKLV WLPH DQG DFWLRQV RI RWKHU SDUWLHV WKDW DUH XQNQRZQ DQG EH\RQG WKH FRQWURO RI WKH 'HEWRUV
 8QFHUWDLQWLHV DQG FRQWLQJHQFLHV LQFOXGH ZLWKRXW OLPLWDWLRQ XQFHUWDLQWLHV LQ YDOXDWLRQV RI $VVHWV FKDQJHV LQ YDOXHV RI $VVHWV VXFFHVV LQ PDUNHWLQJ DQG VDOH RI (VWDWH
 $VVHWV DQG VHWWOHPHQWV RU DGMXGLFDWLRQV RI /LTXLGDWLRQ 7UXVW $FWLRQV DQG &ODLPV REMHFWLRQV XQGHU WKH 3ODQ RU LQ D FKDSWHU  FDVH WKDW PD\ EH PDWHULDOO\ EHWWHU RU
 ZRUVH WKDQ SURMHFWHG ,Q DGGLWLRQ QHZ LQIRUPDWLRQ PD\ DOVR EH GLVFRYHUHG FRQFHUQLQJ (VWDWH $VVHWV DQG DOORZDEOH &ODLPV :KLOH DQ DWWHPSW KDV EHHQ PDGH WR
 SURYLGH HVWLPDWHV RI UHFRYHULHV WR &UHGLWRUV EDVHG RQ FXUUHQW LQIRUPDWLRQ WKH XOWLPDWH UHFRYHU\ WR *HQHUDO 8QVHFXUHG &UHGLWRUV 1RWHKROGHUV DQG 8QLWKROGHUV PD\
 EH VLJQLILFDQWO\ GLIIHUHQW WKDQ SURMHFWHG DQG WKLV /LTXLGDWLRQ $QDO\VLV VKRXOG QRW EH UHOLHG RQ DV D JXDUDQWHH RU RWKHU DVVXUDQFH RI WKH DFWXDO UHVXOWV WKDW ZLOO RFFXU
 7KH HVWLPDWHG $OORZHG &ODLP DPRXQWV LQ HDFK &ODVV VHW IRUWK LQ WKH /LTXLGDWLRQ $QDO\VLV DUH RQO\ WKH 'HEWRUV¶ FXUUHQW HVWLPDWHV RI $OORZHG &ODLPV DW WKH FRQFOXVLRQ
 RI WKH &ODLP REMHFWLRQ SURFHVV DUH VXEMHFW WR FKDQJH DIWHU IXUWKHU UHYLHZ DQG DQDO\VLV DQG DGMXGLFDWLRQ RU RWKHU UHVROXWLRQ RI WKH &ODLPV DQG VKRXOG QRW EH UHOLHG RQ
 DV UHSUHVHQWLQJ DJUHHPHQW RI WKH 'HEWRUV RU DQ\ RWKHU SDUW\ WR WKH DPRXQWV VHW IRUWK




                                                                                                                                             8QLWKROGHU +LJK &DVH >@
                                                                                              3ODQ 5HFRYHULHV                                  &KDSWHU  5HFRYHULHV
                                                     (VWLPDWHG        (VWLPDWHG                                            (VWLPDWHG
                                                     3ULQFLSDO         $OORZHG                              5HFRYHU\        $OORZHG                             5HFRYHU\
                                         1RWH          &ODLP         &ODLP 1HW             $PRXQW                       &ODLP 1HW            $PRXQW             


&DVK                                        >@                                                                                    
:LQG'RZQ $VVHWV 1HW                       >@                                                                                      
/LTXLGDWLRQ 7UXVW $VVHWV 1HW               >@                                                                                                            

  7RWDO $VVHWV                                                                                                                       


/LTXLGDWLRQ 7UXVW &RVWV                                                                                                                            
&KDSWHU  $GPLQLVWUDWLYH &ODLPV            >@                                                                                                                   
&KDSWHU  3URIHVVLRQDO )HH &ODLPV          >@                                                                         
&KDSWHU  3URIHVVLRQDO )HH &ODLPV                                                                                                     
',3 &ODLPV                                  >@                                                                                                                   

  1HW $VVHWV $YDLODEOH IRU &UHGLWRUV                                                                                                 


3ULRULW\ 7D[ &ODLPV                         >@                                                                                   
&ODVV  2WKHU 6HFXUHG &ODLPV               >@                                                                           
&ODVV  3ULRULW\ &ODLPV                    >@                                                                                           

  1HW $VVHWV $YDLODEOH IRU &ODVVHV                                                                                              


&ODVV  6WDQGDUG 1RWH &ODLPV            >@                                                            
&ODVV  *HQHUDO 8QVHFXUHG &ODLPV        >@                                                                           
&ODVV  8QLW &ODLPV                     >@                                                              
&ODVV  1RQ'HEWRU /RDQ 1RWH &ODLPV     >@                                                                                                                     

  5HFRYHULHV IRU &ODVVHV              >@                                                                                      




 1HW RI 3UHSHWLWLRQ 'LVWULEXWLRQV 1RWH KRZHYHU WKDW WUHDWPHQW WR UHGXFH WKHVH &ODLPV E\ 3UHSHWLWLRQ 'LVWULEXWLRQV PD\ QRW RFFXU LQ D FKDSWHU 
           Case
         Case   19-50343-JKSDoc
              17-12560-BLS    Doc 56-3 Filed
                                2389      Filed 05/10/21 Page
                                              08/21/18     Page 5 of
                                                              146 of 8503



                     :RRGEULGJH *URXS RI &RPSDQLHV //& HW DO
                          3URMHFWHG /LTXLGDWLRQ $QDO\VLV
                                 $GGLWLRQDO 1RWHV


1RWHV

  >@    &DVK                3URMHFWHG FDVK RI WKH 'HEWRUV DV RI 1RYHPEHU  

  >@    :LQG'RZQ $VVHWV   7KLV UHSUHVHQWV HVWLPDWHV IRU WKH QHW UHFRYHUDEOH YDOXH RI WKH
         1HW                 'HEWRUV¶ LQWHUHVWV LQ WKH :LQG'RZQ $VVHWV WKDW DUH
                             GHVFULEHG LQ WKH 'LVFORVXUH 6WDWHPHQW QHW RI OLHQV GHEW RU
                             RWKHU REOLJDWLRQV XSNHHS GHYHORSPHQW DQG OLTXLGDWLRQ
                             FRVWV DQG FRVWV XQGHU WKH 3ODQ RU LQ FKDSWHU  RWKHU WKDQ IHHV
                             DQG H[SHQVHV UHODWLQJ WR SURVHFXWLQJ /LTXLGDWLRQ 7UXVW
                             $FWLRQV $V GHVFULEHG LQ WKH 'LVFORVXUH 6WDWHPHQW WKHVH
                             DVVHWV LQFOXGH GLUHFW DQG LQGLUHFW LQWHUHVWV LQ UHDO SURSHUW\ RU
                             RWKHU DVVHWV

                             1XPHURXV DVVXPSWLRQV ZHUH PDGH WR DUULYH DW WKH QHW HTXLW\
                             YDOXH RI WKH UHDO HVWDWH DQG RWKHU DVVHWV UHODWLQJ WR JURVV
                             YDOXHV H[SHQVHV DQG FRVWV RI OLTXLGDWLRQ LQFOXGLQJ LWHPV
                             VXFK DV UHPDLQLQJ SD\PHQWV GXH XQGHU SURPLVVRU\ QRWHV
                             RSHUDWLQJ H[SHQVHV DQGRU FRVWV RI VDOH ,QIRUPDWLRQ
                             VXSSRUWLQJ WKH DVVXPSWLRQV RI YDOXH XWLOL]HG PD\ LQFOXGH
                             UHFHQW RIIHUV WR SXUFKDVH SDUWLFXODU DVVHWV DSSUDLVDOV
                             FRPSDUDEOH VDOHV WUDQVDFWLRQV DQG RWKHU VRXUFHV &HUWDLQ
                             DGMXVWPHQWV WR YDOXH PD\ DOVR EH LQFRUSRUDWHG LQ DQ DWWHPSW
                             WR DUULYH DW D UHDVRQDEOH HVWLPDWH RI YDOXH WR DFFRXQW IRU
                             XQFHUWDLQW\ UHODWHG WR XOWLPDWHO\ DFKLHYLQJ HVWLPDWHG QHW
                             HTXLW\ YDOXHV GXH WR ODFN RI OLTXLGLW\ LQFRPSOHWH
                             LQIRUPDWLRQ SRWHQWLDO GLVSXWHV RU RWKHU FRQVLGHUDWLRQV
                             +RZHYHU DFWXDO QHW UHFRYHULHV PD\ EH PDWHULDOO\ KLJKHU RU
                             ORZHU WKDQ SURMHFWHG

                             $V QRWHG DERYH WKH DPRXQWV UHDOL]HG IRU OLTXLGDWLRQ RI
                             :LQG'RZQ $VVHWV XQGHU WKH 3ODQ DQG LQ D FKDSWHU  FDVH
                             DUH DOVR QHW RI HVWLPDWHG SRVW(IIHFWLYH 'DWH PDQDJHPHQW
                             H[SHQVHV DQG OHJDO IHHV RWKHU WKDQ IHHV UHODWLQJ WR
                             /LTXLGDWLRQ 7UXVW $FWLRQV  $V GLVFXVVHG IXUWKHU LQ WKH
                             'LVFORVXUH 6WDWHPHQW LW LV DVVXPHG WKDW LQ D FKDSWHU 
                             OLTXLGDWLRQ D WUXVWHH ZLOO EH DSSRLQWHG RU VHOHFWHG DQG D QHZ
                             VHW RI SURIHVVLRQDOV ZLOO QHHG WR EH HPSOR\HG HYHQ LI FHUWDLQ
                             PDWWHUV DUH KDQGOHG E\ H[LVWLQJ SURIHVVLRQDOV DQG WKLV ZLOO
                             UHVXOW LQ PDWHULDO LQFUHPHQWDO SURIHVVLRQDO IHHV DV D UHVXOW RI
                               WKH DPRXQW RI WLPH DQG IHHV WKDW ZLOO EH UHTXLUHG WR
         Case
       Case   19-50343-JKSDoc
            17-12560-BLS    Doc 56-3 Filed
                              2389      Filed 05/10/21 Page
                                            08/21/18     Page 6 of
                                                            147 of 8503



                             EHFRPH IDPLOLDU ZLWK WKH FRPSOH[ ILQDQFLDO DIIDLUV RI WKH
                             'HEWRUV DV ZHOO DV WKH UHPDLQLQJ UHDO SURSHUW\ //& LQWHUHVWV
                             DQG RWKHU DVVHWV DQG DQDO\VLV DQG UHVROXWLRQ RI FODLPV DQG
                               WKH QHHG WR DGGUHVV LVVXHV WKDW DUH UHVROYHG XQGHU WKH 3ODQ
                             DQG RWKHUZLVH PD\ EH WKH VXEMHFW RI OLWLJDWLRQ

                             ,Q DGGLWLRQ WR ORZHU SURMHFWHG IHHV DQG FRVWV XQGHU WKH 3ODQ
                             WKDQ LQ FKDSWHU  WKH /LTXLGDWLRQ $QDO\VLV DVVXPHV D JUHDWHU
                             UHFRYHU\ IURP OLTXLGDWLRQ RI :LQG'RZQ $VVHWV XQGHU WKH
                             3ODQ WKDQ LQ FKDSWHU  EDVHG RQ WKH DELOLW\ RI PDQDJHPHQW WR
                             H[HFXWH WKH EXVLQHVV SODQ LQFOXGLQJ FRQWLQXHG GHYHORSPHQW
                             RI UHDO SURSHUW\ ZKLFK ZLOO JHQHUDWH EHWWHU UHVXOWV WKDQ XQGHU
                             D OLTXLGDWLRQ ZLWK D FKDSWHU  WUXVWHH

>@   /LTXLGDWLRQ 7UXVW      3URMHFWLQJ OLWLJDWLRQ UHFRYHULHV DQG FRVWV ZLWK DFFXUDF\ LV
      $VVHWV 1HW            SDUWLFXODUO\ GLIILFXOW GXH WR WKH XQFHUWDLQWLHV DULVLQJ IURP
                             RQJRLQJ GLVFRYHU\ LQ SHQGLQJ OLWLJDWLRQ GLVSXWHG OHJDO
                             LVVXHV OLPLWHG GDWD UHJDUGLQJ FROOHFWDELOLW\ DQG WKH
                             SRVVLELOLW\ WKDW FHUWDLQ OLWLJDWLRQ PD\ EH UHVROYHG WKURXJK
                             WUDQVIHUV RI SURSHUW\ LQ NLQG ZKLFK SURSHUW\ LWVHOI PD\ EH
                             GLIILFXOW WR DFFXUDWHO\ YDOXH

                             7KLV DPRXQW LV VHSDUDWH IURP WKH FRVWV RI RSHUDWLQJ WKH
                             /LTXLGDWLRQ 7UXVW ZKLFK DUH UHIOHFWHG LQ /LTXLGDWLRQ 7UXVW
                             &RVWV

>@   &KDSWHU             7KLV UHSUHVHQWV HVWLPDWHG XQSDLG $GPLQLVWUDWLYH &ODLPV
      $GPLQLVWUDWLYH &ODLPV ZKLFK &ODLPV JHQHUDOO\ DUH EHLQJ SDLG LQ WKH RUGLQDU\ FRXUVH

>@   &KDSWHU              7KLV UHSUHVHQWV HVWLPDWHG XQSDLG IHHV DQG H[SHQVHV RI
      3URIHVVLRQDO )HH       SURIHVVLRQDOV DQG PD\ EH VXEVWDQWLDOO\ KLJKHU LI WKHUH LV D
      &ODLPV                 FRQWHVWHG FRQILUPDWLRQ KHDULQJ RU RWKHU VLJQLILFDQW GLVSXWHV
                             SULRU WR WKH RFFXUUHQFH RI WKH 3ODQ¶V (IIHFWLYH 'DWH

                             3URMHFWHG &KDSWHU  3URIHVVLRQDO )HH &ODLPV DUH H[SHFWHG
                             WR EH ORZHU LQ FKDSWHU  WKDQ XQGHU WKH 3ODQ GXH ODUJHO\ WR
                             WKH UHGXFWLRQ LQ IHHV DWWULEXWHG WR 3ODQ FRQILUPDWLRQ HIIRUWV

>@   ',3 &ODLPV             7KLV UHSUHVHQWV HVWLPDWHG XQSDLG ',3 &ODLPV

>@   3ULRULW\ 7D[ &ODLPV    8QVHFXUHG 3ULRULW\ 7D[ &ODLPV LQFOXGH HVWLPDWHV RI $OORZHG
                             &ODLPV RI WKH &LW\ RI 'D\WRQD %HDFK &LW\ RI /RV $QJHOHV
                             2IILFH RI )LQDQFH &RQQHFWLFXW 'HSDUWPHQW RI 5HYHQXH
                             6HUYLFHV 'HODZDUH 'LYLVLRQ RI &RUSRUDWLRQV )UDQFKLVH 7D[
                             %RDUG DQG 1HZ <RUN &LW\ 'HSDUWPHQW RI )LQDQFH DV VHW IRUWK
                             DQG VXEMHFW WR WKH TXDOLILFDWLRQV LQ WKH 'LVFORVXUH 6WDWHPHQW
          Case
        Case   19-50343-JKSDoc
             17-12560-BLS    Doc 56-3 Filed
                               2389      Filed 05/10/21 Page
                                             08/21/18     Page 7 of
                                                             148 of 8503




>@    &ODVV  2WKHU         2WKHU 6HFXUHG &ODLPV UHSUHVHQW HVWLPDWHV RI DPRXQWV GXH IRU
       6HFXUHG &ODLPV         SD\PHQW RI $OORZHG 2WKHU 6HFXUHG &ODLPV

>@    &ODVV  3ULRULW\      3ULRULW\ &ODLPV LQFOXGH HVWLPDWHV RI $OORZHG 3ULRULW\
       &ODLPV                 &ODLPV

>@   &ODVV  6WDQGDUG      7KLV UHSUHVHQWV HVWLPDWHV RI WKH 1RWH &ODLPV ERWK JURVV
       1RWH &ODLPV            &ODLPV DQG QHW RI 3UHSHWLWLRQ 'LVWULEXWLRQV 6XFK DPRXQWV
                              LQFOXGH UHFODVVLILHG &ODVV  &ODLPV 5HFRYHULHV WR &ODVV 
                              DUH EDVHG RQ WKH 'LVWULEXWLRQ RI &DVK IURP WKH ,QLWLDO
                              'LVWULEXWLRQ )XQG DQG VXEVHTXHQW 'LVWULEXWLRQV RI &DVK RQ
                              DFFRXQW RI WKH &ODVV $ /LTXLGDWLRQ 7UXVW ,QWHUHVWV LQ
                              DFFRUGDQFH ZLWK WKH /LTXLGDWLRQ 7UXVW ,QWHUHVWV :DWHUIDOO

                              :KLOH HVWLPDWHV RI $OORZHG 1RWH &ODLPV DUH SUHVHQWHG RQ D
                              QHW EDVLV LQ ERWK VFHQDULRV VXFK QHW EDVLV WUHDWPHQW PD\ QRW
                              DFWXDOO\ RFFXU LQ D FKDSWHU  FDVH

>@   &ODVV  *HQHUDO       7KLV UHSUHVHQWV WKH KLJK HQG HVWLPDWH RI $OORZHG *HQHUDO
       8QVHFXUHG &ODLPV       8QVHFXUHG &ODLPV $GGLWLRQDO FODLPV DUH UHIOHFWHG LQ D
                              FKDSWHU  VFHQDULR WR DFFRXQW IRU FRQWUDFW UHMHFWLRQ GDPDJHV
                              WKDW PD\ QRW H[LVW XQGHU WKH 3ODQ EHFDXVH WKH VXEMHFW
                              FRQWUDFWV ZLOO OLNHO\ EH DVVXPHG DQG DVVLJQHG WR WKH :LQG
                              'RZQ (QWLW\ ,W LV DVVXPHG IRU SXUSRVHV RI WKH &KDSWHU 
                              5HFRYHULHV ± %DVH &DVH VFHQDULR WKDW WKH KROGHUV RI *HQHUDO
                              8QVHFXUHG &ODLPV ZRXOG UHFHLYH WKH VDPH UHFRYHU\ DV
                              KROGHUV RI 1RWH &ODLPV XQGHU WKH 3ODQ

>@   &ODVV  8QLW &ODLPV   7KLV UHSUHVHQWV HVWLPDWHV RI WKH 8QLW &ODLPV ERWK JURVV
                              &ODLPV DQG QHW RI 3UHSHWLWLRQ 'LVWULEXWLRQV 5HFRYHULHV WR
                              &ODVV  DUH EDVHG RQ WKH 'LVWULEXWLRQ RI &DVK IURP WKH ,QLWLDO
                              'LVWULEXWLRQ )XQG DQG VXEVHTXHQW 'LVWULEXWLRQV RI &DVK RQ
                              DFFRXQW RI WKH &ODVV $ /LTXLGDWLRQ 7UXVW ,QWHUHVWV LQ
                              DFFRUGDQFH ZLWK WKH /LTXLGDWLRQ 7UXVW ,QWHUHVWV :DWHUIDOO
                               EDVHG RQ WKH DVVXPHG DJJUHJDWH YDOXH DYDLODEOH IRU
                              GLVWULEXWLRQ QR &DVK ZLOO EH 'LVWULEXWHG RQ DFFRXQW RI WKH
                              &ODVV % /LTXLGDWLRQ 7UXVW ,QWHUHVWV 

                              :KLOH HVWLPDWHV RI $OORZHG 8QLW &ODLPV DUH SUHVHQWHG RQ D
                              QHW EDVLV LQ ERWK VFHQDULRV VXFK QHW EDVLV WUHDWPHQW PD\ QRW
                              DFWXDOO\ RFFXU LQ D FKDSWHU  FDVH

>@   &ODVV  1RQ'HEWRU    ,W LV DVVXPHG IRU SXUSRVHV RI WKLV DQDO\VLV WKDW QR 1RQ
       /RDQ 1RWH &ODLPV       'HEWRU /RDQ 1RWH &ODLPV ZLOO EH $OORZHG DV 6HFXUHG
                              &ODLPV DQG WKXV DOO &ODVV  &ODLPV ZLOO LQVWHDG EH
            Case
          Case   19-50343-JKSDoc
               17-12560-BLS    Doc 56-3 Filed
                                 2389      Filed 05/10/21 Page
                                               08/21/18     Page 8 of
                                                               149 of 8503



                                  UHFODVVLILHG LQ &ODVV  DQG UHFHLYH WKH UHFRYHULHV VHW IRUWK IRU
                                  &ODVV 

  >@   5HFRYHULHV IRU           7KLV UHSUHVHQWV WKH KLJK HQG HVWLPDWH RI H[SHFWHG UHFRYHULHV
         &ODVVHV               IRU &ODVVHV 

  >@   1RWHKROGHU +LJK &DVH     7KLV VFHQDULR PDNHV WKH PRVW IDYRUDEOH SRVVLEOH DVVXPSWLRQV
                                  UHJDUGLQJ WKH SRVLWLRQ RI WKH 1RWHKROGHUV LQFOXGLQJ WKDW WKH
                                  1RWH &ODLPV FRXOG EH DOORZDEOH DV 6HFXUHG &ODLPV WKDW WKH
                                  8QLWV ZRXOG QRW EH WUHDWHG DV &ODLPV DQG WKDW WKHUH ZRXOG EH
                                  QR DVVHWV IRU :RRGEULGJH *URXS RI &RPSDQLHV WR GLVWULEXWH
                                  ,Q WKLV VFHQDULR QR 'LVWULEXWLRQV DUH SURYLGHG RQ DFFRXQW RI
                                  *HQHUDO 8QVHFXUHG &ODLPV RU 8QLW &ODLPV VXFK WKDW 
                                  RI WKH QHW DVVHWV DYDLODEOH IRU &UHGLWRUV RWKHU WKDQ 2WKHU
                                  6HFXUHG &ODLPV DQG 3ULRULW\ &ODLPV DUH SDLG WR WKH
                                  1RWHKROGHUV 7KLV UHVXOW ± ZKLFK LV VWLOO OHVV IDYRUDEOH IRU
                                  1RWHKROGHUV WKDQ WKH SURMHFWHG UHFRYHULHV XQGHU WKH 3ODQ ±
                                  ZRXOG RFFXU RQO\ DIWHU YHU\ VXEVWDQWLDO OLWLJDWLRQ ZLWK
                                  DWWHQGDQW FRVWV DQG GHOD\ 7KH DGGLWLRQDO OLWLJDWLRQ H[SHQVHV
                                  FRXOG EH ERUQH LQ ODUJH SDUW E\ LQGLYLGXDO 1RWHKROGHUV DQG
                                  RWKHU SDUWLHV LQ LQWHUHVW DQG WKXV DUH QRW UHIOHFWHG LQ WKH
                                  DQDO\VLV

  >@   8QLWKROGHU +LJK &DVH     7KLV VFHQDULR PDNHV WKH PRVW IDYRUDEOH SRVVLEOH DVVXPSWLRQV
                                  UHJDUGLQJ WKH SRVLWLRQ RI WKH 8QLWKROGHUV LQFOXGLQJ WKDW WKH
                                  8QLW &ODLPV DUH DOORZDEOH DV DFWXDO ³&ODLPV´ UDWKHU WKDQ DV
                                  (TXLW\ ,QWHUHVWV DQG DUH XOWLPDWHO\ DEOH WR SDUWLFLSDWH UDWDEO\
                                  ZLWK WKH 1RWH &ODLPV ,Q WKLV VFHQDULR DOO 'LVWULEXWLRQV DUH
                                  PDGH UDWDEO\ DPRQJ WKH KROGHUV RI *HQHUDO 8QVHFXUHG
                                  &ODLPV 1RWH &ODLPV DQG 8QLW &ODLPV 7KLV UHVXOW ± ZKLFK
                                  LV VWLOO OHVV IDYRUDEOH IRU 8QLWKROGHUV WKDQ WKH SURMHFWHG
                                  UHFRYHULHV XQGHU WKH 3ODQ ± ZRXOG RFFXU RQO\ DIWHU YHU\
                                  VXEVWDQWLDO OLWLJDWLRQ ZLWK DWWHQGDQW FRVWV DQG GHOD\ 7KH
                                  DGGLWLRQDO OLWLJDWLRQ H[SHQVHV FRXOG EH ERUQH LQ ODUJH SDUW E\
                                  LQGLYLGXDO 8QLWKROGHUV DQG RWKHU SDUWLHV LQ LQWHUHVW DQG WKXV
                                  DUH QRW UHIOHFWHG LQ WKH DQDO\VLV


*OREDO 1RWH 7KLV DQDO\VLV DVVXPHV WKDW YDOXH ZRXOG EH GLVWULEXWHG LQ D FKDSWHU  VFHQDULR DIWHU
FRQVROLGDWLQJ WKH 'HEWRUV LQ D IDVKLRQ VLPLODU WR WKH FRQVROLGDWLRQ FRQWHPSODWHG E\ WKH 3ODQ
LQFOXGLQJ EHFDXVH PDQ\ RI WKH IDFWRUV WKDW VXSSRUW WKH FRQVROLGDWLRQ SURSRVHG E\ WKH 3ODQ ZRXOG
EH HTXDOO\ DSSOLFDEOH LQ D FKDSWHU  FDVH DQG EHFDXVH VXFK D FRQVROLGDWHG DQDO\VLV DOORZV IRU DQ
DSSOHVWRDSSOHV FRPSDULVRQ EHWZHHQ WKH 3ODQ DQG D FKDSWHU  VFHQDULR :KLOH WKH 'HEWRUV
EHOLHYH WKLV DVVXPSWLRQ LV DSSURSULDWH XQGHU WKH FLUFXPVWDQFHV RWKHU RXWFRPHV PD\ UHVXOW LQ D
FKDSWHU  VFHQDULR DQG DQ\ RXWFRPH ZRXOG OLNHO\ RFFXU RQO\ DIWHU VXEVWDQWLDO OLWLJDWLRQ FRVWV
KDYH EHHQ LQFXUUHG
